
	
		IIA
		112th CONGRESS
		2d Session
		H. J. RES. 118
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2012
			Received
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United
		  States Code, of the rule submitted by the Office of Family Assistance of the
		  Administration for Children and Families of the Department of Health and Human
		  Services relating to waiver and expenditure authority under section 1115 of the
		  Social Security Act (42 U.S.C. 1315) with respect to the
		  Temporary Assistance for Needy Families program.
	
	
		That Congress disapproves
			 the rule submitted by the Office of Family Assistance of the Administration for
			 Children and Families of the Department of Health and Human Services relating
			 to waiver and expenditure authority under section 1115 of the Social Security
			 Act (42 U.S.C.
			 1315) with respect to the Temporary Assistance for Needy
			 Families program (issued July 12, 2012, as the Temporary Assistance for Needy
			 Families Information Memorandum Transmittal No. TANF–ACF–IM–2012–03, and
			 printed in the Congressional Record on September 10, 2012, on pages
			 S6047–S6050, along with a letter of opinion from the Government Accountability
			 Office dated September 4, 2012, that the Information Memorandum is a rule under
			 the Congressional Review Act), and such rule shall have no force or
			 effect.
			
	
		
			Passed the House of
			 Representatives September 20, 2012.
			Karen L. Haas,
			Clerk
		
	
